DETAILED ACTION

This action is in response to Applicants’ amendment received on April 28, 2022.
Claims 1-6 and 8 are pending in the application. Claim 7 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US PG Pub No. 2005/0002731), hereinafter “Beer”, in view of Bhosale et al. (US PG Pub No. 2016/0263782), hereinafter “Bhosale”.
Regarding claim 1, Beer discloses an oil pan assembly for an engine, comprising: an oil pan (Fig. 5 (6)) mounted at a lower portion of a cylinder block of the engine (paragraph 28) and configured to form a space to store oil (paragraph 22, lines 1-2); and a support bracket (Fig. 4 (1)) configured to couple with an air conditioner compressor or a transmission (paragraph 35), wherein a protrusion portion (Fig. 4 (3)) is formed at an upper surface (Fig. 4 (upper part of element 2)) of the support bracket (1) and upwardly protruded, and wherein: a bush type protrusion portion (Fig. 4 (3)) is formed at the upper surface (Fig. 4 (upper part of element 2)) of the support bracket (1) to be upwardly protruded, a second flange hole (Fig. 5 (openings on the right side of element 8)) is formed at a lower surface of the oil pan (6), and the bush type protrusion portion (Fig. 4 (3)) penetrates the second flange hole (Fig. 5 (openings on the right side of element 8)) so that the support bracket (1) is mounted at the oil pan (Fig. 5 (6)).
Beer fails to disclose that the support bracket is mounted at a lower side of the oil pan.
However, Bhosale discloses a support bracket (Bhosale (Fig. 2A (28))) that is mounted at a lower side of the oil pan (Bhosale (Fig. 2A (20))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Beer by incorporating a support bracket that is mounted at a lower side of the oil pan as taught by Bhosale in order to attach the oil pan structure closer to the air conditioner compressor or transmission structure.
Regarding claim 2, the modified invention of Beer discloses the oil pan assembly of claim 1, wherein the oil pan is made of plastic material (paragraph 2).
Regarding claim 3, the modified invention of Beer discloses the oil pan assembly of claim 1, wherein: a first flange hole (Fig. 5 (openings in the element 8)) is formed at a lower surface of the oil pan (Fig. 5 (6)); and the protrusion portion (Fig. 4 (3)) of the support bracket (Fig. 4 (1)) penetrates the first flange hole (Fig. 5 (openings in the element 8)) to be mounted at the oil pan (Fig. 5 (6)).
Regarding claim 4, the modified invention of Beer discloses the oil pan assembly of claim 3, wherein the support bracket is made of aluminum, magnesium or cast iron material (paragraph 47).
Regarding claim 6, the modified invention of Beer discloses the oil pan assembly of claim 3, wherein the protrusion portion is integrally formed with the support bracket (paragraph 30, lines 7-8).
Regarding claim 8, the modified invention of Beer discloses the oil pan assembly of claim 1, wherein the protrusion portion (Fig. 4 (3)) of the support bracket (1) penetrates the oil pan (6) to be inserted into and fixed at a lower portion of the cylinder block (paragraph 28).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beer, in view Bhosale as applied to claim 3 above, and further in view of Fedotov (US PG Pub No. 2015/0240676), hereinafter “Fedotov”.
The modified invention of Beer discloses the oil pan assembly of claim 3.
The modified invention of Beer fails to disclose that the protrusion portion of the support bracket is formed as a pin type and pressed in the support bracket after processed separately.
However, Fedotov discloses a protrusion portion of the support bracket that is formed as a pin type (Fedotov (Fig. 2 (8))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Beer by incorporating a protrusion portion that is formed as a pin type as taught by Fedotov in order to have a fastening device that is well known in the art.

Response to Arguments
Applicants’ remarks filed on April 28, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747